[2015 time-based vesting - executives]

LONG-TERM INCENTIVE PLAN UNIT
TIME-BASED VESTING AGREEMENT


Under the American Residential Properties, Inc.
2012 Equity Incentive Plan


Name of Grantee:
 
 (the "Grantee")
Number of LTIP Units:
 
 
Grant Date:
 
 
Final Acceptance Date:
 
 



Pursuant to the American Residential Properties, Inc. 2012 Equity Incentive Plan
(the “Plan”), as amended through the date hereof, and the Agreement of Limited
Partnership, dated as of May 11, 2012, as amended through the date hereof (the
“Partnership Agreement”), of American Residential Properties OP, L.P., a
Delaware limited partnership (“ARP OP”), American Residential Properties, Inc.,
a Maryland corporation (the “Company”) and the sole member of American
Residential GP, LLC, a Delaware limited liability company, the general partner
of ARP OP (the “General Partner”), and for the provision of services to or for
the benefit of ARP OP in a partner capacity or in anticipation of being a
partner, hereby grants to the Grantee an Other Equity-Based Award (as defined in
the Plan) (an “Award”) in the form of, and by causing ARP OP to issue to the
Grantee named above, the number of LTIP Units specified above (the “LTIP Units”)
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance of this Long-Term
Incentive Plan Unit Time-Based Vesting Agreement (this “Agreement”), the Grantee
shall receive, effective as of the Grant Date, the number of LTIP Units
specified above, subject to the restrictions and conditions set forth herein and
in the Partnership Agreement. Capitalized terms used but not defined herein have
the meanings assigned to such terms in the Partnership Agreement or the Plan, as
applicable, unless a different meaning is specified herein. Reference is made to
that certain [Amended and Restated][Employment][Executive Severance and Change
in Control Vesting] Agreement entered into by and between the Company and the
Grantee effective as of __________ __, 20__, as amended through the date hereof
(the “[Employment][Severance] Agreement”).


1.    Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on the Final Acceptance Date specified above by (i) signing
and delivering to ARP OP a copy of this Agreement and (ii) unless the Grantee is
already a Limited Partner, signing, as a Limited Partner, and delivering to ARP
OP a counterpart signature page to the Partnership Agreement, attached hereto as
Annex A. Upon acceptance of this Agreement by the Grantee, the Partnership
Agreement shall be amended to reflect the issuance to the Grantee of the LTIP
Units so accepted, effective as of the Grant Date. Thereupon, the Grantee shall
have all the rights of a Limited Partner with respect to the number of LTIP
Units specified above, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified in Section 2 below.






--------------------------------------------------------------------------------



2.    Restrictions and Conditions.


(a)    The records of ARP OP evidencing the LTIP Units shall bear an appropriate
legend, as determined by ARP OP in its sole discretion, to the effect that such
LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.


(b)    The LTIP Units may not be sold, transferred, pledged, exchanged,
hypothecated or otherwise disposed of by the Grantee prior to the time that they
Vest (as defined below).
(c)    Any of the LTIP Units (and the proportionate amount of the Grantee’s
Capital Account balance attributable to such LTIP Units) that have not Vested on
or before the date that the Grantee’s employment with the Company and its
Affiliates terminates shall be forfeited as of the date that such employment
terminates.


3.    Vesting of LTIP Units. The restrictions and conditions in Sections 2(b)
and 2(c) of this Agreement shall lapse with respect to the LTIP Units (i.e., an
amount of the LTIP Units shall “Vest” or become “Vested,” as the case may be) in
the amounts and on the Vesting Dates specified below:
Number of LTIP Units Vested
 
Vesting Dates
 
 
 
[________]
 
________ __, 20__
[________]
 
________ __, 20__
[________]
 
________ __, 20__



4.    Acceleration of Vesting in Special Circumstances. All LTIP Units granted
herein that have not already become vested in accordance with Section 3 above
shall automatically become fully vested on the date specified below if the
Grantee remains in the continuous employ of the Company or an Affiliate from the
Grant Date until such date:


(a)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of (i) termination by the Company without Cause, (ii)
resignation with Good Reason in accordance with the [Employment][Severance]
Agreement), [or (iii) resignation within 90 days after notice of non-renewal is
given by the Company as provided in the Employment Agreement]; provided, that in
each case the Grantee has satisfied the requirements of Section [5(b)][6(b)] of
the [Employment][Severance] Agreement; or


(b)    the date that the Grantee’s employment ends on account of the Grantee’s
death or disability as provided in the [Employment][Severance] Agreement.


5.    Merger-Related Action. In contemplation of and subject to the consummation
of a consolidation or merger or sale of all or substantially all of the assets
of the Company in which outstanding common stock are exchanged for securities,
cash, or other property of an unrelated corporation or business entity or in the
event of a liquidation of the Company (in each case, a

2

--------------------------------------------------------------------------------



“Transaction”), to the extent that the LTIP Units have not been converted into
Common Units as of or immediately prior to the consummation of the Transaction
in accordance with the limitations and qualifications described in Sections
5(a), (b) and (c), the Board, or the board of trustees or directors of any
corporation assuming the obligations of the Company (the “Acquiror”), may, in
its discretion, take any one or more of the following actions, as to the LTIP
Units then outstanding: (i) provide that such LTIP Units shall be assumed or
equivalent awards shall be substituted, by the acquiring or succeeding entity
(or an affiliate thereof), and/or (ii) upon prior written notice to the holder
of the LTIP Units of not less than 30 days, provide that such LTIP Units shall
terminate immediately prior to the consummation of the Transaction. The right to
take such actions (each, a “Merger-Related Action”) shall be subject to the
following limitations and qualifications:


(a)    if all of the LTIP Units are eligible, as of the time of the
Merger-Related Action, for conversion into Common Units (as defined in and in
accordance with the Partnership Agreement), the holder of such LTIP Units shall
be afforded the opportunity to effect such conversion and, to the extent the
Common Units resulting from such conversion are not then redeemed pursuant to
the Partnership Agreement, receive, in consideration for the Common Units into
which such LTIP Units shall have been converted, the same kind and amount of
consideration as other holders of Common Units in connection with the
Transaction, then Merger-Related Action of the kind specified in clause (i) or
(ii) of the first paragraph of this Section 5 shall be permitted and available
to the Company and the Acquiror;


(b)    if some or all of the LTIP Units are not, as of the time of the
Merger-Related Action, so eligible for conversion into Common Units (in
accordance with the Partnership Agreement), and the acquiring or succeeding
entity is itself, or has a subsidiary which is organized as a partnership or
limited liability company (consisting of a so-called “UPREIT” or other structure
substantially similar in purpose or effect to that of the Company and ARP OP),
then, if the holder of such LTIP Units requests in writing, Merger-Related
Action of the kind specified in clause (i) of the first paragraph of this
Section 5 above must be taken by the Acquiror with respect to all of the LTIP
Units which are not so convertible at the time, whereby all such LTIP Units
shall be assumed by the acquiring or succeeding entity, or equivalent awards
shall be substituted by the acquiring or succeeding entity, and the acquiring or
succeeding entity shall preserve with respect to the assumed LTIP Units or any
securities to be substituted for such LTIP Units, as far as reasonably possible
under the circumstances, the distribution, special allocation, conversion and
other rights set forth in the Partnership Agreement for the benefit of LTIP
Unitholders (as defined in the Partnership Agreement); and


(c)    if (i) some or all of the LTIP Units are not, as of the time of the
Merger-Related Action, so eligible for conversion into Common Units (in
accordance with the Partnership Agreement) and (ii)(A) the holder of such LTIP
Units does not request in writing the action described in Section 5(b), or (B)
the holder of such LTIP Units does request in writing the action described in
Section 5(b), but after exercise of reasonable commercial efforts the Company or
the Acquiror is unable to treat the LTIP Units in accordance with Section 5(b),
then Merger-Related Action of the kind specified in clause (ii) of the first
paragraph of this Section 5 above must be taken by the Company or the Acquiror,
in which case such action shall be subject

3

--------------------------------------------------------------------------------



to a provision that the settlement of the terminated award of the LTIP Units
which are not convertible into Common Units requires a payment of the same kind
and amount of consideration payable in connection with the Transaction to a
holder of the number of Common Units into which the LTIP Units to be terminated
could be converted or, if greater, the consideration payable to holders of the
number of shares of Common Stock into which such Common Units could be exchanged
(including the right to make elections as to the type of consideration) if the
Transaction were of a nature that permitted a revaluation of the holder’s
capital account balance under the terms of the Partnership Agreement, as
determined by the Committee in good faith in accordance with the Plan.


6.    Distributions. Distributions on the LTIP Units shall be paid currently to
the Grantee in accordance with the terms of the Partnership Agreement. The right
to distributions set forth in this Section 6 shall be deemed a Dividend
Equivalent Right for purposes of the Plan.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to all of the terms and conditions of the Plan and
the Partnership Agreement.


8.    Covenants. The Grantee hereby covenants as follows:
    
(a)    So long as the Grantee holds any of the LTIP Units, the Grantee shall
disclose to ARP OP in writing such information as may be reasonably requested
with respect to ownership of the LTIP Units as ARP OP may deem reasonably
necessary to ascertain and to establish compliance with provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), applicable to ARP OP or
to comply with requirements of any other appropriate taxing authority.
(b)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units, and the Company hereby consents thereto.
The Grantee has delivered with this Agreement a completed, executed copy of the
election form attached hereto as Annex B. The Grantee agrees to file the
election (or to permit ARP OP to file such election on the Grantee’s behalf)
within 30 days after the Grant Date with the IRS Service Center at which the
Grantee files the Grantee’s personal income tax returns, and to file a copy of
such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.


(c)    The Grantee hereby agrees that the Grantee does not have the intention to
dispose of the LTIP Units within two years of receipt of such LTIP Units. ARP OP
and the Grantee hereby agree to treat the Grantee as the owner of the LTIP Units
from the Grant Date. The Grantee hereby agrees to take into account the
distributive share of ARP OP income, gain, loss, deduction, and credit
associated with the LTIP Units in computing the Grantee’s income tax liability
for the entire period during which the Grantee has the LTIP Units.


(d)    The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal tax purposes. In the event that those proposed regulations are
finalized, the Grantee

4

--------------------------------------------------------------------------------



hereby agrees to cooperate with ARP OP in amending this Agreement and the
Partnership Agreement, and to take such other action as may be required, to
conform to such regulations.


(e)    The Grantee hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units.


9.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.


10.    Amendment. The Grantee acknowledges that the Plan may be amended or
canceled or terminated in accordance with Article XVI thereof and that this
Agreement may be amended or cancelled by the Committee, on behalf of ARP OP, for
the purpose of satisfying changes in law or for any other lawful purpose,
provided that no such action shall adversely affect the Grantee’s rights under
this Agreement without the Grantee’s written consent. The provisions of
Section 5 of this Agreement applicable to the termination of the LTIP Units in
connection with a Transaction shall apply, mutatis mutandi to amendments,
discontinuance or cancellation pursuant to this Section 10 or the Plan.


11.    No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.


12.    Notices. Notices hereunder shall be mailed or delivered to ARP OP at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with ARP OP or, in either case, at such other address as one
party may subsequently furnish to the other party in writing.


13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of , related
to or from this Agreement, any breach hereof or any action covered hereby, shall
be resolved within the State of Delaware and the parties hereto consent and
submit to the jurisdiction of the federal and state courts located within the
City of Phoenix, Arizona. The parties hereto further agree that any such action
or proceeding brought by either party to enforce any right, assert any claim,
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in federal or state courts located within the City of
Phoenix, Arizona.


[Signatures appear on following page.]





5

--------------------------------------------------------------------------------



 
 
AMERICAN RESIDENTIAL PROPERTIES, INC.
       a Maryland corporation
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
       a Delaware corporation
 
 
 
 
 
 
 
By:
American Residential GP, LLC,
its general partner
 
 
 
 
 
 
By:
American Residential Properties, Inc.
its sole member
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 





The foregoing agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.


 
 
 
Date:
 
Grantee's Signature
 
 
 
 
 
 
 
Grantee's name and address:
 
 
Name:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    
[Signature page to LTIP Unit Time-Based Vesting Agreement - 2015 - executives]




